LAW LIBRAHY

NO. 30535

lN THE SUPREME COURT OF THE STATE OF HAWAlT

OFFlCE OF HAWAllAN AFFAlRS, Petitioner,
VS.

HAWAll STATE LEGlSLATURE, ReSpOndent.

gV7hd

ORlGlNAL PROCEEDlNG

 

QYEB
(By: Moon, C.J., Nakayama, Acoba, and Recktenwald, JJ. and
Circuit Judge Border, in place of Duffy, J., recused)

Upon consideration of the petition for a writ of
mandamus filed by petitioner Office of Hawaiian Affairs, the
papers in support, and respondent’s answer, it appears that
petitioner fails to demonstrate a clear and indisputable right to
mandamus relief. See Kema v. Gaddis, 91 Hawafi 200, 204, 982
P.2d 334, 338 (l999) (A writ of mandamus is an extraordinary
remedy that will not issue unless the petitioner demonstrates a
clear and indisputable right to relief and a lack of alternative
means to redress adequately the alleged wrong or obtain the
requested action.); In re Disciplinarv Bd. Of the Hawaii Supreme
§gu;;, 91 Hawai‘i 363, 368, 984 P.2d 688, 693 (l999) (Mandamus
relief is available to compel an official to perform a duty
allegedly owed to an individual only if the individual's claim is
clear and certain, the official's duty is ministerial and so
plainly prescribed as to be free from doubt, and no other remedy
is available.). Petitioner has failed to establish that the
legislative action that it seeks to compel is ministerial in

nature, such that “the law prescribes and defines the duty to be

performed with such precision and certainty as to leave nothing
to the exercise of discretion or judgment.” Salling v. Moon, 76
Hawaii 273, 275 n.3, 874 P.2d lO98, 1100 n.3 (1994) (brackets and

citation omitted). Therefore,

lT lS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

DATED: Honolulu, HawaiUq August l8, 20l0.

f§c».,.,c»¢ o»_"\w#@